

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (this “Amendment”)
is entered into effective as of this the 1st day of June, 2016, by and between
BG SCENIC POINT OFFICE 1, L.C., a Utah limited liability company (the
“Landlord”), and HEALTHEQUITY, INC., a Delaware corporation (the “Tenant”).
RECITALS:
A.Landlord and Tenant entered into that certain Amended and Restated Lease
Agreement dated May 15, 2015 (the “Lease”), pursuant to which Landlord leased to
Tenant 81,326 rentable square feet of space consisting of the entire first
(1st), third (3rd) and fourth (4th) floors of the Building (as defined in the
Lease) (the “Leased Premises”).
B.    Pursuant to Section 2.5 of the Lease, Landlord and Tenant have agreed to
enter into an amendment to this Lease.
AGREEMENT:
NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1.    Recitals; Defined Terms. The Recitals set forth above are incorporated
herein and into the Lease by reference. Capitalized terms used but not defined
herein shall have their meanings set forth in the Lease.
2.    Term of the Lease. The term of the Lease commenced on June 1, 2015, and
shall expire on March 31, 2027 (the date which is 129 full calendar months plus
the partial calendar month, if any, occurring after the First Expansion Premises
Commencement Date), and is subject to extension as expressly set forth in the
Lease.
3.    Omnibus Amendment. Any and all other terms and provisions of the Lease are
hereby amended and modified wherever necessary, and even though not specifically
addressed herein, so as to conform to the amendments set forth in the preceding
paragraphs. Except as expressly modified and amended hereby, all other terms and
conditions of the Lease shall continue in full force and effect.
4.    Headings. The captions and headings of the various sections of this
Amendment are for convenience only and are not to be construed as defining or as
limiting in any way the scope or intent of the provisions hereof. Wherever the
context requires or permits, the singular shall include the plural, the plural
shall include the singular, and the masculine, feminine and neuter shall be
freely interchangeable.


1

--------------------------------------------------------------------------------




5.    Entire Amendment. This Amendment contains all Amendments between the
Landlord and Tenant with respect to the matters set forth herein, and no
Amendment not contained herein shall be recognized by Landlord and Tenant. In
the event of any amendment or modification of this Amendment, the amendment or
modification shall be in writing signed by Landlord and Tenant in order to be
binding upon Landlord and Tenant. This Amendment is only for the benefit of
Landlord and Tenant, and no third party shall be entitled to rely on the
provisions of this Amendment. In the event of a conflict between the provisions
of this Amendment and the Lease, the provisions of this Amendment shall control.
6.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
7.    Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person may be signing) that he or she has been duly authorized to
deliver this Amendment in the capacity and for the entity set forth where she or
he signs.
{Signature Page Follows}


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
LANDLORD:
BG SCENIC POINT OFFICE 1 L.C., a Utah limited liability company, by its manager



The Boyer Company, L.C., a Utah limited liability company




By:
_______________________
Name:
Title: Manager







TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:        
Its:        








3